DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 11-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Linden et al. (US 5,069,471).

Regarding claim 1, Van Der Linden et al. teaches a watercraft trailer and camper combination system, comprising: 
a frame including a first portion and a second portion, see figure 3; 
a waterc1raft trailer connected to the first portion of the frame, the watercraft trailer being configured for transporting a watercraft, see figure 3; 
a camper module, 10, connected to the second portion of the frame, the camper module being configured for providing a usable enclosure; and 
a movable deck, 30, movably connected to the frame and configured for moving in between a stowed position for exposing the watercraft trailer and a deployed position for at least partially covering the watercraft trailer.



Regarding claim 3, Van Der Linden teaches that in the deployed position, the movable deck provides a usable platform on top of the watercraft trailer, see figure 4.

Regarding claim 4, Van Der Linden teaches that in the stowed position, the movable deck does not cover the watercraft trailer, see figures 1 and 2.

Regarding claim 6, Van Der Linden teaches the movable deck further includes rollers, 104, that are configured for movably connecting the movable deck to the frame.

Regarding claim 7, Van Der Linden teaches a winch mounted onto the frame, the winch being configured for connecting to the watercraft and pulling the watercraft onto the watercraft trailer, see figure 1 and 2.

	Regarding claims 11-15, 17, and 18, Van Der Linden teaches the method, as claimed, see figures 1-4 and column 3, lines 1-31, 45+ and column 5, lines 38+.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Linden et al. in view of Murphy.
Regarding claims 5 and 16, Van Der Linden teaches a that the movable deck is slidable along the frame, but does not teach a foldable deck, as claimed.  Murphy teaches a trailer that includes a frame and a foldable floor deck that is comprised of three members that are pivotally hinged together, see figure 6.  It would have been obvious to one of ordinary skill in the art to replace the slidable deck of Van Der Linden with the foldable deck of Murphy in order to achieve the predictable result of covering a larger portion of the frame with the movable deck, where the movable deck takes up a smaller spaced when stowed, as the foldable deck can be stored more compactly.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Linden in view of DeWitt.
Van Der Linden teaches a winch and tower, but does not teach a movable tower, as claimed.  DeWitt teaches a boat trailer with a winch and a movable tower that can be moved between a stowed and extend position, see figure 12 indicating the tower is removable.  It would have been obvious to one of ordinary skill in the art to make the tower of Van Der Linden movable, as taught by DeWitt in order to enable the tower to be removed and placed out of the way when not in use.

Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Linden in view of Freeburg.

Regarding claim 9, Van Der Linden does not teach a deck railing.  Freeburg teaches a trailer frame that includes removable deck railing parts, see figure 1.  It would have been obvious to include . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Linden in view of Aamodt et al.

Regarding claim 10, Van Der Linden does not teach an enclosure to cover the watercraft.  Aamodt et al. teaches a trailed with a removable enclosure, 70, to cover a watercraft on the trailer.  It would have been obvious to one of ordinary skill in the art to combine the enclosure of Aamodt et al. with the trailer of Van Der Linden in order to achieve the predictable result of enclosing and protecting a boat on the trailer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited on the PTO-892 and not relied upon are examiner further examples of combination boat and camper trailers.  The cited prior art is considered the best prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



29 March 2022